DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
Hence, this Office Action responds to the amendment and argument filed by applicant on December 15, 2021 in response to the Office Action mailed on October 15, 2021.

Status of the Claims
Claims 1-14 and 17 are pending.
Claims 1, 6-7, 9-11 and 14 are currently amended. 

Allowance
 Claims 1-14 and 17 are allowed. Applicant’s amendment and argument filed on December 15, 2022 are considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of analyzing the generated radon concentration pattern to determine a periodic behavior pattern of the user, and calculating a cost for radon monitoring service provided to a terminal of the user on the basis of the determined periodic behavior pattern of the user and the user information and then charging the user for the radon monitoring service, the periodic behavior pattern of the user meaning a pattern for user’s ventilation actions to reduce the radon concentration value of the radon gas present in the indoor space, wherein the cloud server analyzes the generated radon concentration pattern, detects within a predetermined period of time a plurality of time points when the radon concentration value decreases rapidly and determines that a respective ventilation action has occurred at each of the plurality of time points, wherein the cloud server calculates the cost for the radon monitoring service provided to
the terminal of the user based on a number of occurrences of the ventilation action during the predetermined period of time to charge the user for the radon monitoring service; and wherein the greater the number of occurrences of the ventilation action determined by the cloud server for the predetermined period of time, the less the cloud server sets the cost for the radon monitoring service provided to the user, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687